Title: To George Washington from Brigadier General John Thomas, 25 July 1775
From: Thomas, John
To: Washington, George



Sir
Roxbury Camp [Mass.] July 25. 1775

There was Information forwarded to Head Quarters yesterday P.M. of the Sailing of 13 Ships from Boston, I Sent one

Capt. Davis Down the Harbour to watch their Motion, and he reports on his return that they put to Sea & Stood their Course about E.S.E. which appears as if they were bound to the Southward: that Course would Lead them out by Cape Cod, & to the Chops of the South Chanel—I am Sir with great respect your most Obedit Hume servt

Jno. Thomas

